 
 
I 
108th CONGRESS
2d Session
H. R. 3810 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mrs. Maloney (for herself, Mr. Towns, Mr. Crowley, Mr. Jackson of Illinois, Mrs. Christensen, Mrs. Jones of Ohio, Mr. Scott of Georgia, Mr. Stark, Mr. Kennedy of Rhode Island, Ms. McCollum, Mr. Israel, Mr. Waxman, Mr. Doggett, Mr. Nadler, Mr. Evans, Mr. Grijalva, Mr. Lantos, Ms. Norton, Ms. Jackson-Lee of Texas, Ms. Schakowsky, Ms. Lee, Mr. Owens, Ms. Millender-McDonald, Mrs. Lowey, Ms. Slaughter, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To provide a United States voluntary contribution to the United Nations Population Fund only for the prevention, remedy, and repair of obstetric fistula. 
 
 
1.Short titleThis Act may be cited as the Repairing Young Women’s Lives Around the World Act. 
2.FindingsCongress finds the following: 
(1)Every minute, 1 woman dies from pregnancy-related complications. 95 percent of these women live in Africa and Asia. 
(2)For every woman who dies from pregnancy-related complications, 15 to 30 women survive but experience chronic disabilities. The worst is obstetric fistula which is caused when a woman who needs trained medical assistance for a safe delivery, including Caesarian section, cannot get it. 
(3)Obstetric fistula is a hole that is formed between the bladder and the vagina, or the rectum and the vagina, after a woman suffers from prolonged obstructed labor. In the struggle to pass through the birth canal, the fetus puts constant pressure, sometimes for several days, on the bladder and vaginal or rectal wall, destroying the tissue and leaving a wound. 
(4)According to the Department of State: “Pregnancy at an early age often leads to obstetric fistulae and permanent incontinence. [In Ethiopia], treatment is available at only 1 hospital in Addis Ababa that performs over 1,000 fistula operations a year. It estimates that for every successful operation performed, 10 other young women need the treatment. The maternal mortality rate is extremely high due, in part, to food taboos for pregnant women, poverty, early marriage, and birth complications related to FGM [Female Genital Mutilation], especially infibulation.”. 
(5)Obstetric fistula affects women who survive obstructed labor. 
(6)In nearly every case of obstetric fistula, the baby will be stillborn and the mother will have physical pain as well as social and emotional trauma from the loss of her child. 
(7)The physical symptoms of obstetric fistula include incontinence or constant uncontrollable leaking of urine or feces, frequent bladder infections, infertility, and foul odor. 
(8)The social consequences for women with obstetric fistula include isolation and lack of opportunity, divorce or abandonment, ridicule and shame, inability to start a family, illness, and risk of violence. 
(9)Although data on obstetric fistula are scarce, the World Health Organization (WHO) estimates there are more than 2,000,000 women living with fistula and 50,000 to 100,000 new cases each year. 
(10)Obstetric fistula was once common throughout the world, but over the last century has been eradicated in Europe, North America, and other developed regions through improved medical care. 
(11)Obstetric fistula is fully preventable by having a trained medical attendant present during labor and childbirth, delaying early marriage and childbirth, and gaining access to family planning. 
(12)Obstetric fistula can also be surgically repaired. Surgery requires a specially trained surgeon and support staff, access to an operating theater and to attentive post-operative care. Success rates for surgical repair of fistula are close to 90 percent and cost between $100 and $400. 
(13) In 2003, the United Nations Population Fund (UNFPA) launched a global campaign to identify and address the incidence of obstetric fistula in Africa and Asia in an effort to develop a means to repair those who are suffering and provide the necessary health services to prevent further cases. The campaign currently supports 20 countries in Africa and Asia and provides surgery to women, trains doctors and nurses, equips hospitals, and undertakes community outreach to prevent further cases. 
(14)The United States Government provided a voluntary contribution of $21,500,000 to UNFPA for fiscal year 2001 and the Administration's budget request for fiscal year 2002 allocated $25,000,000 for UNFPA. 
(15)The UNFPA is working in 89 countries to reduce maternal death and disability, including obstetric fistula, through preventive, curative, and rehabilitative methods. 
(16)In the winter of 2001, the Secretary of State submitted written testimony to the Committee on Foreign Relations of the Senate expressing support for the invaluable work of the UNFPA and for securing funding for the organization. 
(17)The United States Government, as part of its efforts to improve the dire health conditions of Afghan women, pledged in October 2001 an additional $600,000 to the UNFPA to address the reproductive health care needs of Afghan refugees in surrounding nations and of internally displaced persons within Afghanistan. 
(18)Congress demonstrated its strong bipartisan support for a voluntary United States contribution to the UNFPA of up to $34,000,000 in the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2002, which was passed by the House of Representatives on a vote of 357 to 66 and by the Senate by unanimous consent and signed into law (Public Law 107–115) by the President on January 10, 2002. However, the President decided not to obligate the funds. 
(19)In May 2002, the President sent a 3-person delegation to investigate UNFPA programs in China and allegations that the agency was involved in coercive abortion practices. 
(20)This independent delegation concluded that such allegations were untrue. 
(21)On May 29, 2002, the delegation sent a letter to the Secretary of State stating the following: First Finding: We find no evidence that UNFPA has knowingly supported or participated in the management of a program of coercive abortion or involuntary sterilization in the PRC. First Recommendation: We therefore recommend that not more than $34,000,000 which has already been appropriated be released to UNFPA.. 
(22)Regrettably, the Administration overruled the recommendation of its own delegation and invoked an overly broad interpretation of the law in order to eliminate funding for UNFPA. 
3.UNITED STATES VOLUNTARY CONTRIBUTION TO THE UNITED NATIONS POPULATION FUND Notwithstanding any other provision of law, in addition to amounts otherwise available to carry out the purposes of chapter 3 of part 1 of the Foreign Assistance Act of 1961, there are authorized to be appropriated $34,000,000 for fiscal year 2004 and each subsequent fiscal year to be available only for United States voluntary contributions to the United Nations Population Fund (UNFPA) only for prevention, remedy, and repair of obstetric fistula. 
 
